department of the treasury n washington d c ice tax_exempt_and_government_entities_division jul se't ep’ pati uniform issue list xxxxxkxkxkxk xxxxxkxxxkkxkxkxkxkxkkxk xxkxxkxxkxkxkkxkkxkkxkkxkkxkk legend taxpayer a xxxxxkxxxxkxxkxk ira b xxxxkxxkxkxkxkxkkxkkkkxkkxkkkkkkkmk xxxxkxkxkxkkxkxkxkk financial_institution c xxxxxxkxxkxxxxkkxk amount dollar_figurexxxxxx dear xxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by financial_institution c which led to amount being erroneously distributed from ira b page taxpayer a maintains ira b at financial_institution c taxpayer a attained age prior to and was required to receive code sec_401 required minimum distributions from ira b in ___ the year of the distribution taxpayer a directed financial_institution c to make the required_minimum_distribution from ira b in three installments on october taxpayer a called financial_institution c to determine whether any of the ira b required minimum distributions remained to be made for of taxpayer a was to take a further distribution from ira b only if it was a required_minimum_distribution the representative from financial_institution c correctly told taxpayer a that three payments of amount had been made however the representative from financial_institution c also told taxpayer a that a fourth installment of amount needed to be taken from ira b to fulfill her year required_minimum_distribution for ira b this was incorrect due to financial_institution c’s erroneous advice taxpayer a received a distribution from ira b on october for20 reauired minimum distribution until her accountant received the form 1099-r for taxpayer a represents that she had other funds available for her use had the fourth payment of amount been retained in ira b taxpayer a did not discover that amount was in excess of the of amount which was in excess of the required minimum the intent based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was due to financial_institution c’s error with regard to the correct required_minimum_distribution amount for therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day page requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxxx xxxxx id xxxxxxxxx at xxx xxxxx please address all correspondence to se t ep ra t1 sincerely yours otte a- beth carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxkxxx xxxxxxxkxkxxk xxxxxxkxxxxkx
